Citation Nr: 0110030	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement of the appellant to an apportioned share of the 
veteran's VA compensation benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to October 
1964, and from July 1968 to April 1986.  The appellant is the 
veteran's former spouse.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
determined that the appellant was not entitled to an 
apportionment of the veteran's compensation benefits.  A 
notice of disagreement was received in March 1998.  A 
statement of the case was issued in June 1998.  A substantive 
appeal was received in September 1998.  In May 1999, the 
appellant appeared and testified before a hearing officer at 
the RO.  In January 2001, the appellant appeared and 
testified before the undersigned at the RO.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1957.  

2.  The veteran and the appellant were legally divorced in 
August 1995.

3.  In April 1997, the appellant filed a claim for an 
apportioned share of the veteran's VA compensation benefits.

4.  Subsequent to August 1995, the appellant did not meet the 
eligibility requirements for an apportioned share of the 
veteran's VA benefits.




CONCLUSION OF LAW

Subsequent to August 11, 1995, the appellant was no longer 
entitled by law to an apportionment of veteran's VA 
compensation benefits.  38 U.S.C.A. §§ 101(31), 5307 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.1(j), 3.50, 
3.450 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process, 
including the elimination of any requirement that a claimant 
submit a well-grounded claim.  The matter of well-
groundedness was addressed in the May 1999 and October 2000 
supplemental statements of the case.  Clearly, the RO has not 
had an opportunity to develop and consider the claim in light 
of the new law.  However, the law is dispositive in this 
matter, and as such, there is no prejudice to the appellant 
and it is not necessary to obtain additional evidence to 
substantiate the claim.  Therefore, a remand is not in order.  

In an April 1997 statement, the appellant contended, in 
substance, that she is entitled to an apportioned share of 
the veteran's compensation benefits.  In her testimony and 
other statements of record, the appellant alleges 
irregularities and other difficulties involved in her divorce 
and the enforcement of a property settlement agreement 
wherein she was awarded one half of the veteran's military 
retirement pay. 

Under VA regulations, all or any part of a veteran's pension 
or compensation award may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450(a)(1)(ii) (2000).

The law provides that a "spouse" is a person of the 
opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31) 
(West 1991); 38 C.F.R. § 3.50(c) (2000).  A wife is a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2000).  For VA benefit 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j) (2000).

The Board notes that a marriage certificate from the State of 
California indicates that the veteran and the appellant were 
married in June 1957.  The Board observes that the appellant 
reported that she and the veteran were divorced on August 11, 
1995.  A review of a list of documents on file with the 
Circuit Court of Henry County in Virginia, shows that on 
August 11, 1995, a Decree a Vinculo was entered.  As such, 
the appellant was not the veteran's spouse after August 1995 
and, therefore, at the time of her April 1997 claim.

Therefore, based on this uncontradicted evidence 
demonstrating that the veteran and the appellant were 
divorced in August 1995, the appellant was not entitled to an 
apportioned share of the veteran's compensation benefits at 
the time of her April 1997 claim (or thereafter).  Under 
these circumstances, there is no authority in law which would 
permit the grant of an apportioned share of his benefits 
after this date, and the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Finally the Board notes that in making this determination, a 
careful review of the entire record has been undertaken, to 
include the argument of the appellant that she is entitled to 
an apportionment of the veteran's VA benefits because he has 
failed to fulfill the terms of their property settlement and 
because of alleged improprieties in the divorce proceeding 
itself.  She was advised by the RO's Hearing Officer, and the 
Board again advises her, that these matters are not those 
within the purview of our jurisdiction, which is limited to 
claims under the law and regulations governing VA benefits.  


ORDER

The appeal is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

